Peace Corps Employmmemd: Policies for Pregmamlt Volumteeirs

T he Pregnancy Discrimination A ct (PD A ) would prohibit the Peace Corps from imple­
   menting an across-the-board policy of terminating or reassigning volunteers solely
   because they become pregnant while assigned overseas, or because they have an
   abortion. A decision to terminate a pregnant volunteer must be based on a case-by-case
   assessment of the volunteer’s ability to function effectively in her assignment while
   pregnant or after delivery of th e child.
U nder the PD A , the fact that a volunteer w ho has been terminated because o f pregnancy
  chooses to have an abortion cannot be considered in a decision on her reapplication for
  service.
E ven though a specific restriction in the Peace Corps’ appropriation prohibits the use of
   its funds to perform abortions, so that the Peace Corps may not pay for the cost o f an
   abortion for one o f its volunteers, the PD A would require the Peace Corps to continue
   to pay travel and per diem expenses to volunteers evacuated to have an abortion, as
   long as it provides such compensation to other volunteers evacuated for comparable
   medical conditions. The Peace Corps must also allow volunteers to draw upon their
   accumulated readjustment allowance to pay for an abortion, if similar access is allowed
   for other medical expenses.

                                                                  November 20, 1981
  MEMORANDUM OPINION FOR TH E GENERAL COUNSEL,
                 PEACE CORPS

  This responds to your request for this Office’s views on several
questions about the Peace Corps’ policies on hiring and reinstatement of
volunteers who become pregnant while overseas and of pregnant vol­
unteers who elect to have an abortion, and on reimbursement of travel
and per diem expenses to volunteers evacuated to the United States for
the purpose of obtaining an abortion. We conclude that the Pregnancy
Discrimination Act would prohibit the Peace Corps from implementing
any across-the-board policy of terminating volunteers who become
pregnant while overseas or pregnant volunteers who elect to have
abortions, but that in some limited circumstances termination or reas­
signment may be appropriate, on an ad hoc basis, because of the unique
demands and constraints of Peace Corps service. We do not believe,
however, that the Peace Corps may consider the fact that a volunteer
who had been terminated because of pregnancy subsequently elected to
have an abortion in reviewing that individual’s application for reinstate­
ment. With respect to the funding of abortion-related expenses, we
conclude that the Peace Corps is not barred from using appropriated
funds to pay travel costs and a per diem to volunteers who are evacu­
                                           350
ated for the purpose of obtaining an abortion, and, in fact, that the
Pregnancy Discrimination Act requires the Peace Corps to continue
paying those costs, so long as travel and per diem expenses are paid to
volunteers evacuated for other comparable medical disabilities.
                                         I. Background

  Current Peace Corps policy provides for an ad hoc determination
whether volunteers who become pregnant or pregnant volunteers who
elect to have an abortion will be allowed to remain in their assigned
countries. In determining whether a pregnant volunteer (including her
spouse) should be allowed to remain in service, the Country Director
looks at a variety of factors, including health hazards to the mother and
child, the ability of the parents to support the child, and the prospects
for continued effectiveness by the parents. A pregnant volunteer who
elects to have an abortion may be separated, or returned to duty if the
Country Director determines she will be able to serve effectively under
the circumstances. Pregnant volunteers, volunteers with dependent chil­
dren, and volunteers who have had abortions while in service do serve
in the Peace Corps, although individuals who are pregnant or who
have dependent children are not encouraged to become volunteers.
Volunteers who choose to have an abortion are generally evacuated to
the United States for the procedure. The Peace Corps pays travel
expenses and a per diem to those volunteers who have an abortion, as it
does for volunteers evacuated for other medical or surgical treatment.1
Because of a prohibition in the Peace Corps’ current appropriations
authority against the use of appropriated funds to pay for abortions
except where the life of the woman would be endangered or in cases of
reported rape or incest, the Peace Corps does not now pay the costs of
the abortion procedure itself. Volunteers may, however, draw upon
accumulated readjustment allowance funds to pay for abortion proce­
dures.2
   You have asked us to address the following questions:
                1. Can the Peace Corps terminate any volunteer who be­
                   comes pregnant while a volunteer because of preg­
                   nancy? If so, could such a policy be limited to single
                   volunteers?

   1Payment o f medical and related expenses for Peace Corps volunteers is authorized by 22 U.S.C.
§ 2504(e) (1976), which provides that “(vjolunteers shall receive such health care during their service
. . . as the President may deem necessary or appropriate . .
   2 Under the Peace Corps Act, codified at 22 U.S.C. §2501-2523 (Supp. Ill 1979), volunteers are
entitled to receive a readjustment allowance of $125 per month, payable on return of the volunteer to
the United States. 22 U.S.C. § 2504(c). Amounts accrued as readjustment allowance may be paid to the
volunteer, members o f his family, or others during the period o f the volunteer’s service, “under such
circumstances as the President may determine.” T he readjustment allowance is transferred on a
monthly basis, to a noninterest bearing account until payment to the volunteer. For income tax
purposes, the allowance is deemed paid to the volunteer when transferred to the fund from which the
readjustment allowance is payable. Id.

                                                 351
                 2.Can the fact that a volunteer has a husband in-country
                   be cause to allow a pregnant volunteer to remain in that
                   status longer than she would if she were single?
                3. Does payment for travel for a volunteer to return to
                   Washington and per diem while here, leaving the pay­
                   ment for the abortion procedure up to the volunteer,
                   comply with the legislative restriction on Peace Corps
                   appropriations?
             4(a). If a volunteer is terminated, asked to resign due to
                   pregnancy, and subsequently obtains an abortion, can
                   that fact be considered if she applies for readmission to
                   the Peace Corps as a volunteer?
              (b). Since a normal term for volunteers is two years, if the
                   answer to (a) is “no,” could the fact that a volunteer
                   resigned more than once to have an abortion be consid­
                   ered upon her request for readmission?
             II. Requirements of the Pregnancy Discrimination Act

   The Peace Corps’ termination, reinstatement, and benefits policies for
pregnant volunteers or volunteers who have an abortion must comply
with the Pregnancy Discrimination Act (PDA), 42 U.S.C. § 2000e(k)
(Supp. Ill 1979). The PDA amended Title V II of the Civil Rights Act
of 1964, 42 U.S.C. §2000e-16 (1976), to clarify Congress’ intent that
the sex discrimination prohibited by Title V II includes discrimination
on the basis of “pregnancy, childbirth or related medical conditions.” 3
The PDA provides that “women affected by pregnancy, childbirth or
related medical conditions shall be treated the same for all employment-
related purposes, including receipt of benefits under fringe benefit pro­
grams, as other persons not so affected but similar in their ability or
inability to work . . . .” The prohibition against discrimination does
not require an employer to pay “health insurance benefits” for abor­
tions, except where the life of the mother would be endangered if the
fetus were carried to term, or where medical complications arise from
an abortion.
   Except for the express language allowing an employer to refuse to
pay health benefits for abortion, the prohibition against discrimination
contained in the PDA is to be read broadly to extend to “the whole
range of matters concerning the child-bearing process,” including preg­
nancy, miscarriage, abortions, and childbirth, and to the whole range of
employment policies that can adversely affect pregnant workers, includ­
ing “hiring, reinstatement, termination, disability benefits, sick leave,

    8 T he Pregnancy Discrimination Act applies to “ volunteers serving under . . . the Peace Corps
A ct” by virtue o f § 12 of the Domestic Volunteer Services A ct, as amended, 42 U.S.C. § 5057(c)(1),
w ith the exception o f provisions affording aggrieved individuals a right of appeal to the M ent Systems
Protection Board.

                                                 352
medical benefits, seniority and all other conditions covered by Title
VII.” See H.R. Rep. No. 948, 95th Cong., 2d Sess., reprinted in 1978
U.S. Code Cong. & Ad. News 4749, 4752-53 (1978 House Report).
Any employment practice or policy that treats pregnant employees
differently from other disabled workers, with the exception of payment
of health insurance benefits for an abortion, is a prima facie violation of
the Civil Rights Act. See Harriss v. Pan American World Airways, Inc.,
649 F.2d 670, 673 (9th Cir. 1980); see generally Dothard v. Rawlinson,
433 U.S. 321, 329 (1977).
   The courts have held that the prima facie test applies both to facially
neutral policies or practices which have a disparate impact on pregnant
employees, and policies or practices that single out pregnant employees
for disparate treatment. See, e.g., Harriss, 649 F.2d at 673. An employer
may show that facially neutral policies or practices are justified by and
based upon a nondiscriminatory business purpose, although the em­
ployee may rebut that showing if other devices that do not have a
similar discriminatory effect would serve that business purpose. See
Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971); Dothard, 433 U.S.
at 329. Where a policy or practice overtly discriminates against preg­
nant employees, it may be justified only if the employer can show that
the discrimination is “a bona fide occupational qualification reasonably
necessary to the normal operation of that particular business or enter­
prise.” 42 U.S.C. § 2000e-2(e). The federal courts have consistently
stated that this exception is “extremely narrow” and requires the em­
ployer to demonstrate, for example, that the discrimination is “reason­
ably necessary to the essence of his business,” 4 that he has a “factual
basis for believing that all or substantially all [pregnant] women would
be unable to perform safely and efficiently the duties of the job in­
volved . . . ,” 5 or that it would be “impossible or highly impractical to
deal with [pregnant women] on an individualized basis.” 6 See Harriss,
649 F.2d at 676; see generally Dothard, 433 U.S. at 334.
   It is important to note that the PDA does not require an employer to
treat pregnant employees in any particular manner or to provide par­
ticular benefits for pregnant employees. Rather, it prohibits only dis­
criminatory treatment that is not fully justified by the particular require­
ments of the job. Women disabled due to pregnancy, childbirth, or
related medical conditions must be provided the same benefits and same
employment consideration as those provided to other similarly disabled
workers, but need not be provided any greater benefits or consider­
ation. 1978 House Report at 4, 1978 U.S. Code Cong. & Ad. News at
4752. Thus, the initial question is whether the Peace Corps’ current

 4 See Usery v. Tamiami Trail Tours, Inc., 531 F.2d 224, 236 (5th Cir. 1976); Diaz v. Pan American
World Airways, Inc., 442 F .2 d 385, 388 (5th Cir. 1971), cert, denied, 404 U S. 950 (1971).
 hSee Weeks v. Southern Bell Tel. & Tel. Co., 408 F.2d 228, 235 (5th Cir. 1969); Diaz, 442 F.2d at 388.
 6See Weeks, 408 F .2d a t 235 n.5.

                                                353
policies or the possible changes raised by your questions would be
consistent with the treatment of other volunteers who are similarly
affected in their ability to perform the major functions of their assign­
ments. If any o f those policies treats volunteers differently or has the
effect of treating volunteers differently because of pregnancy (including
volunteers who have abortions), it would be a prima facie violation of
the PDA. The second level of inquiry would then be whether the
discrimination is justified as a bona fide occupational qualification (if
the policy discriminates on its face) or by business necessity (if the
policy is facially neutral but discriminatory in impact).
                   HI. Temmmatioin aad Reinstatement
   Under current policy, a Peace Corps volunteer may be separated
from service before the end of his or her term for a variety of reasons,
most of which involve a discretionary determination by the Country
Director that the volunteer’s continued effectiveness has been impaired.
A volunteer may be terminated, for example, for use of illegal drugs or
for excessive use of alcohol. Marriage is a ground for early termination
in some instances, for example, if the volunteer marries another volun­
teer whose term has ended, or if a volunteer marries a dependent non-
volunteer and it is determined that the volunteer will be unable to
support his or her spouse while in service. Marital separation or di­
vorce is generally cause for reassignment of one volunteer, or, if no
other suitable assignment is available, for termination of one volunteer.
A volunteer may also be terminated for failure to adjust to the condi­
tions of the assignment, unacceptable personal conduct, inadequate job
performance, or lack of a suitable assignment. As noted above, a preg­
nant volunteer may be separated from service if the Country Director
determines that continued service could present a health hazard for the
mother or child, if the volunteer will be unable to support the family,
or generally if having a child will impair the volunteer’s continued
effective service. A volunteer who obtains an abortion may be termi­
nated if the Country Director determines she will not be able to serve
effectively.
A. Pregnancy

  We believe that, so long as a decision to terminate a pregnant volun­
teer is based on an assessment of the volunteer’s ability to function
effectively in her assignment after delivery of the child, the Peace
Corps’ current policy allowing discretionary termination of pregnant
volunteers does not violate the PDA. We base this conclusion on our
understanding that the same considerations are applied to any volunteer
who has a dependent, including volunteers who have dependent chil­
dren or spouses prior to entering the Corps, and volunteers who marry
dependent spouses during service. The application of this policy, on an
                                   354
ad hoc basis, would thus not have a disparate impact on volunteers who
become pregnant during their term overseas, and would not be dis­
criminatory under the PDA. To the extent that the Peace Corps con­
siders the marital status of any volunteer who has dependents as rele­
vant to the volunteer’s continued effectiveness in the assignment, we
believe the Peace Corps may take into consideration a pregnant volun­
teer’s marital status, and whether her spouse accompanies her in her
assignment, in deciding whether termination is appropriate. Similarly, if
the Peace Corps as a matter of policy or practice reassigns or termi­
nates volunteers if continued service in a particular assignment would
pose a health threat to the volunteer or his or her children, the Peace
Corps may reassign or terminate a pregnant volunteer if a bona fide
threat to her health or to the health of the child exists.
   Under limited circumstances, we believe the Peace Corps could ter­
minate or reassign a volunteer solely because she is pregnant, independ­
ent of the considerations outlined above. We can foresee the possibility
that in individual cases a volunteer would not be able to function
adequately during her pregnancy because of cultural biases in her
assigned country. Because of the unique situation of Peace Corps vol­
unteers, who must live and work in the culture of their assigned
countries, in such a situation we believe the Peace Corps could exercise
its discretion based on the facts of a particular case and remove the
volunteer from her assignment. See, e.g., Dothard, 433 U.S. at 334
(1977).7
   While the Peace Corps could terminate pregnant volunteers on a
case-by-case basis for the reasons outlined above, we do not believe
that the Peace Corps could, as a matter of overall policy, terminate
pregnant volunteers solely because they become pregnant. Some recent
decisions of lower federal courts have upheld policies requiring women
to take mandatory leave beginning in the early stages of pregnancy, but
those decisions turn on the narrow ground that continued employment
of the woman during her pregnancy could pose a safety risk to co­
workers and the public.8 We have not been informed of a comparable
factual basis that would justify an across-the-board policy of terminat­
ing pregnant volunteers. In fact, the Peace Corps’ historic experience
with pregnant volunteers who remain in service might undermine, if

   7We would caution that the Peace Corps should remain evenhanded in application o f its policies.
Thus, to the extent that the Peace Corps can accommodate volunteers with dependents, for example
by choice o f assignments or personal leave, or reassigns volunteers if necessary to avoid cross-cultural
concerns, it must extend the same consideration to volunteers who become pregnant and have children
while in service.
   8 These cases have involved policies o f major airlines requiring stewardesses to take mandatory
leave upon learning of their pregnancy, or after the first few months o f pregnancy. See, e.g., Harriss,
649 F.2d at 677; Burwell v. Eastern A ir Lines. Inc.. 633 F.2d 361, 370 (4th Cir 1980), cert, denied, 450
U.S. 965 (1981); Dothard, 433 U.S at 336-37 (“ male-only” requirement for prison guards in “contact"
positions allowed because of unique security and control problems in Alabama prisons).

                                                 355
not preclude, an argument that such a policy is justified, even by the
unique demands of the Peace Corps.
B. Abortion

   We doubt that the Peace Corps would be able to make a showing
under the PDA that would permit it to terminate a volunteer because
she elects to have an abortion, so long as other volunteers who undergo
surgery of a comparable nature are permitted to return to their assigned
countries. The legislative history of the PDA and implementing guide­
lines promulgated by the Equal Employment Opportunity Commission
(EEOC) state in categorical terms that a woman’s decision to have an
abortion cannot be the basis for termination of employment. See House
Report at 7, 1978 U.S. Code Cong. & Ad. News at 4755 (“[N]o
employer may, for example, fire . . . a woman simply because she has
exercised her rights to have an abortion.”); 29 C.F.R. Part 1604 (Ap­
pendix). Moreover, the experience of the Peace Corps with volunteers
who have had abortions and have returned to service would substan­
tially undermine any argument that a volunteer who has had an abor­
tion would be unable to perform effectively. This would not necessarily
preclude the Peace Corps from reassigning a volunteer who has had an
abortion if women who have abortions are ostracized or otherwise
condemned by the culture of her assigned country. That circumstance
could justify removal of the volunteer from her assignment, if her
continued effective service would be substantially impaired by that
cultural bias (assuming the fact of her abortion were public knowledge).
However, such circumstances may be rare, and might be grounds only
for reassignment of the volunteer, not for termination.
   We do not believe that under the PDA the Peace Corps could justify
a refusal to rehire a volunteer who had been terminated because of
pregnancy and subsequently chose to have an abortion. Even if the
ostensible reason for the refusal to rehire that volunteer were to avoid
disruption caused by repeated breaks in service, or because of questions
raised about the volunteer’s commitment to serve her full term,9 it
would be difficult to overcome the inference that the volunteer was
accorded different consideration in the employment decision because
she became pregnant and chose to have an abortion, and might become
pregnant and choose to have an abortion again in the future. One of the
primary purposes of the PDA revealed in its legislative history is to
prevent employers from acting on the basis of such stereotypes, i.e.,
that all women of child-bearing age are “potentially pregnant.” See
1978 House Report at 6-7, 1978 U.S. Code Cong. & Ad. News at 4754-
55; Weeks, 408 F.2d at 235-36. Thus, we conclude that under the PDA

   9 Am ong the standards o f selection for Peace Corps volunteers is ‘‘[m otivation indicating commit­
ment to serve a full term (usually 2 years) as a volunteer despite periods o f stress.” 22 C .F R.
§ 305.3(a).

                                                356
the fact that a volunteer chose to have an abortion cannot be consid­
ered in a decision on her reapplication for service.
                            III. Reimbursement of Expenses

   You have also asked whether the Peace Corps must, or indeed can,
consistent with the PDA and current restrictions on the use of appro­
priated funds, continue to pay travel costs and a per diem for volun­
teers who obtain an abortion while in service. The Peace Corps now
pays those costs under a general policy providing for evacuation to the
United States of volunteers who require “elective (necessary but not
emergency) surgery of any consequence.” 10 Until the beginning of FY
1979, the Peace Corps also paid for the costs of the abortion procedure
itself. In 1978, Congress included language in the Peace Corps’ appro­
priations legislation limiting the use of appropriated funds for abortions.
We understand that the currently effective language is contained in
Pub. L. No. 96-536, § 109, 94 Stat. 3166, 3170 (1980), and prohibits the
use of funds “to perform abortions except where the life of the mother
would be endangered if the fetus were carried to term; or except for
such medical procedures necessary for victims of [reported] rape or
incest . . . or for medical procedures necessary for the termination of
an ectopic pregnancy.”
   On its face, this restriction covers only payments made “to perform
abortions”; it does not prohibit the use of funds to pay expenses, such
as a per diem or travel expenses, that are incidental to the abortion. We
believe that the plain language of the appropriations restriction is dis­
positive, and does not require the Peace Corps to cease payment of
incidental expenses other than the costs of the abortion itself.11
   This does not, however, dispose of the question whether the Peace
Corps, in its discretion, may cease payment of travel and per diem
expenses for volunteers who elect to have abortions. The statutory
authority for payment of those expenses vests broad discretion in the
President or his delegated representative to authorize “such health care

   10 T he current policy set forth in the Peace Corps manual identifies a number of other factors that
require evacuation to the United States, including: difficult diagnostic problems; cases requiring
difficult treatment; psychiatric problems that are the primary reason for evacuation or that threaten to
complicate the medical management of the case; cases involving a long recuperative period; and cases
that can be handled more effectively and at lower cost in the United States than at an intermediate
point. Evacuation to intermediate locations is suggested for a number of other problems, including:
emergency surgery, elective surgery requiring short-term hospitalization or treatment on an outpatient
basis; specialist consultations, simple orthopedic procedures; and treatment if a long recuperative
period is not anticipated.
   "M oreover, as we note below, any broader interpretation of the appropriations restriction would
conflict directly with the requirements of the PDA, This inconsistency would raise a substantial
question of congressional intent, because the latter-passed bill (the appropriations legislation) does not
address the continuing applicability of the PDA. In genera], repeals by implication are not favored,
especially when the subsequent legislation is an appropriations measure. See, e.g., TVA v. HiU, 437 U.S.
153, 189-90 (1978). T o the extent possible, therefore, we must interpret the restriction on the Peace
Corps’ appropriated funds consistently with the PD A —Le., to prohibit only the use of funds to pay for
the abortion procedure itself

                                                 357
. . . as [is] necessary or appropriate.” 22 U.S.C. § 2540(e). We believe
this authority is broad enough to allow termination of such payments.
It must, however, be read in light of the non-discrimination require­
ments of the PDA.
    We conclude that under the PDA the Peace Corps must continue to
pay travel and per diem expenses for volunteers evacuated to have an
abortion, so long as it provides such compensation for other volunteers
evacuated for comparable medical conditions. As noted above, the
PDA expressly exempts from its coverage payment of “health insur­
ance benefits for abortion,” except where the life of the mother would
be endangered or “medical complications” arise. Because the Peace
Corps in effect acts as a self-insurer for the volunteers, this exclusion is
consistent with the restriction on use of appropriated funds discussed
above.12 However, the legislative history of the PDA makes it clear
that Congress intended the exclusion o f abortion benefits to be limited
to benefits for the abortion itself, and not to include incidental benefits
available to employees with comparable temporary disabilities. The
amendment excluding abortion benefits from the scope of the PDA was
adopted during consideration of the bill by the House Education and
Labor Committee. The version adopted by the House Committee, and
subsequently by the House, provided as follows:
         As used in this subsection, neither ‘pregnancy’ nor ‘related
         medical conditions,’ as they relate to eligibility for benefits
         under any health or temporary disability insurance or sick
         leave plan available in connection with employment, may
         be construed to include abortions, except where the life of
         the mother would be endangered if the fetus were carried
         to term . . . .
124 Cong. Rec. 21,435 (1978) (emphasis added). As drafted, the bill
would have permitted an employer to deny not only payment for the
abortion itself, but also incidental benefits such as sick leave and disabil­
ity. Id. at 21,436 (remarks o f Rep. Hawkins). The Senate version of the
bill contained no exclusion for abortion benefits.
   In conference, a compromise was reached on the language that
appears in the enacted bill. Senator Javits’ remarks on the floor in
support of the conference report clearly indicate that the intended
scope of the exclusion was narrow:
         [T]he conferees have adopted a compromise which re­
         quires the provision of sick leave and disability benefits in

   12 A lthough the language of the P D A refers only to “ health insurance benefits,” the legislative
history indicates that the underlying concern was that employers would be required to pay fo r
abortions (w hether directly or through insurance plans), even if that employer harbored religious or
moral objections to abortions. See 1978 House Report at 7, 1978 U.S. Code Cong. & Ad. News at
4755.

                                               358
         connection with an abortion on the same basis as for any
         other illness or disabling condition.
           On the other hand, employers are not in any case re­
         quired to provide health insurance benefits for the per­
         formance of the abortion procedure itself. . . .
                     *           *           *           *          *

            Finally, since the abortion proviso specifically addresses
         only health insurance, the proviso in no way affects an
         employee’s right to sick pay or disability benefits or,
         indeed, the freedom from discrimination based on abor­
         tion in hiring, firing, seniority, or any condition of em­
         ployment other than medical insurance itself.
124 Cong. Rec. 36,818-19 (1978) (remarks of Senator Javits).
   Thus, it is clear that, while an employer may refuse to pay the costs
of the abortion, under the PDA that employer cannot refuse to provide
to women who elect to have an abortion other benefits that are avail­
able to temporarily disabled workers. Here, the Peace Corps’ evacu­
ation policy, including the payment of travel expenses and a per diem
allowance, is such an incidental benefit, and must be extended to volun­
teers who elect to have an abortion. We believe that the Peace Corps
must also continue to allow volunteers to draw on their accumulated
readjustment allowance in order to pay for the abortions if they so
desire, so long as other volunteers are allowed similar access to cover
medical expenses not otherwise covered by the Peace Corps.13 This
would not preclude the Peace Corps from altering its current reim­
bursement policy to provide, for example, for evacuation to an interme­
diate location, or to eliminate or reduce per diem payments, provided
the amended policy applies across the board to all temporarily disabled
workers, and not just to volunteers who become pregnant or have an
abortion.
                                         T h e o d o r e B. O l so n
                                                     Assistant Attorney General
                                                      Office o f Legal Counsel




   13 We do not believe that allowing volunteers to use those funds would contravene the restriction
on the Peace Corps’ use o f appropriated funds “to perform abortions.” Although the readjustment
allowance is not required to be paid to the volunteer until the end o f his or her term o f service, those
funds are effectively held for the account of the volunteer and are taxable to the volunteer as accrued.
See n.2 supra. Thus, withdrawal from those funds to pay the costs o f an abortion would not be
payment from funds appropriated generally for the Peace Corps, but rather payment to the volunteer
of amounts owing to him o r her.

                                                 359